Citation Nr: 1812515	
Decision Date: 02/12/18    Archive Date: 03/08/18

DOCKET NO.  09-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to service connection for hypertension is addressed in a separate Board decision; the issue of entitlement to a disability rating in excess of 20 percent for diabetes is addressed in a separate Board decision; the issue of entitlement to payment or reimbursement of private medical expenses is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an August 2010 Board hearing before the undersigned Veterans Law Judge (VLJ) Buck in St. Petersburg, Florida.  A transcript of the hearing is of record.

In December 2012, the Board inferred a claim for entitlement to a TDIU (as part of an increased rating claim for diabetes) and remanded this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Separately, a November 2009 rating decision denied entitlement to a TDIU.  The Veteran appealed this rating decision and subsequently filed a July 2013 VA Form 9 in response to a May 2013 Statement of the Case.  

In September 2015, the Board remanded the TDIU claim.  

The Veteran testified at a January 2016 Board hearing before the undersigned VLJ Schwartz in St. Petersburg, Florida.  A transcript of the hearing is of record.

In August 2016, the Board remanded this matter for further development.

VLJs who conduct hearings must participate in making the final determination of a claim.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Where two VLJs hold hearings on the same issue, a three-judge panel is assigned, and the Veteran must be afforded an opportunity for a third hearing before the third VLJ who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In this case, VLJ Buck and VLJ Schwartz both held a hearing on the same issue now on appeal (entitlement to a TDIU).  As such, a May 2016 letter informed the Veteran of his option of having an additional hearing before a third VLJ.  The Veteran responded in May 2016 that he waived his right to appear at an additional hearing before a third VLJ.  This issue will therefore be addressed by a three-judge panel, which includes VLJ Buck and VLJ Schwartz.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected PTSD, obstructive sleep apnea, diabetes mellitus, and other associated complications and illnesses.  

In the August 2016 remand, the Board noted that the Veteran's VA mental health treatment records show that he was receiving counseling at the Jacksonville Vet Center but that the Vet Center records were not in the Veteran's claims file.  The August 2016 Board remand directed that the RO obtain these Vet Center records.  The August 2016 Board remand also explained that the Veteran's February 2014 and March 2014 VA treatment records referenced the Veteran as working again.  The August 2016 Board remand directed that the RO contact the Veteran and ask the Veteran to provide information regarding the employment referenced in the 2014 VA treatment records, to include the duration and circumstances of such employment.  However, review of the Veteran's claims file does not show that the Vet Center records were obtained or that the Veteran was contacted regarding the circumstances of any employment.  Accordingly, remand is appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available Vet Center records.  

2.  Contact the Veteran and ask him to provide information regarding the employment referenced in 2014 in VA treatment records, to include the duration and circumstances of such employment.  Document such contact in the Veteran's claims file.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


___________________________                           ___________________________
          BETHANY L. BUCK                                               H. N. SCHWARTZ
           Veterans Law Judge			    Veterans Law Judge
      Board of Veterans' Appeals			Board of Veterans' Appeals


___________________________
           MARJORIE A. AUER
            Veterans Law Judge
Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

